DETAILED ACTION

The following is an Allowance in response to Applicant's response filed on 7/15/22.  Claims 1-7, 9 are currently pending and have been allowed.

REASONS for ALLOWANCE

Claims 1-7, 9 are allowed.
The claims are eligible subject matter because the claims are integrated into practical application by being necessarily rooted in technology.  The claims are eligible over the art in light of applicant’s amendments and remarks on 7/15/22, especially p. 9-11 of the remarks.  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, yet insufficient, either singularly or in combination with one or more of the remaining prior art references of record to render the claimed invention anticipated or obvious. Furthermore, neither the below pertinent prior art, nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings in attempt to render the claimed invention obvious:

A. Onishi (US 2021/0110488 A1), a system for a construction site management device that generates a dynamic state image which includes a map including a construction site, a vehicle mark representing a portion corresponding to a location where a vehicle disposed in the construction site on the map is located, identification information of the vehicle indicated by the vehicle mark, and a standstill mark representing a portion corresponding to a location where the vehicle is at a standstill, and which represents a dynamic state of the vehicle in a predetermined period

B. Talmaki et al. (US 2016/0300175 A1), a system for allocating resources includes a plurality of first machines at a work area and a plurality of second machines at a remote location where a controller stores a material movement goal for a production time period, and determine a total capacity at the work area based upon a capacity of the first machines and the production time period and the  total capacity at the work area is compared to the desired material movement goal and upon the total capacity at the work area exceeding the desired material movement goal, operational instructions are generated for and communicated to selected ones of the first machines

C. Ali et al. (US 2013/0046525 A1), a method of controlling outdoor ground processing operations of two or more work vehicles (of the operations using a number of candidate schedules of the ground processing operations using predicted conditions, the operations involving work vehicle movements and work vehicle processing tasks, at least one of the operations for one of the work vehicles being a dependent operation, being dependent on another of the work vehicles

D. Ha et al. (US 2019/0370726 A1), a system for  managing material delivery productivity that may receive information identifying a job site, a load zone, a dump zone, a quantity of loads, and a material and that may determine statuses of the machine over the time period and based on the location information, and may calculate a dump count of the material and a quantity of material delivery cycles, for the machine and at a particular time, based on the statuses of the machine

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

JP 2009002109 A

Shehadeh et al. "Selection of heavy machinery for earthwork activities: A multi-objective optimization approach using a genetic algorithm"


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sujay Koneru whose telephone number is 571-270-3409.  The examiner can normally be reached on Monday thru Friday, 9 to 5.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUJAY KONERU/
Primary Examiner, Art Unit 3624